department of the treasury int ernal revenue service washington d c o f f i c e o f date c h i e f c o u n s e l number release date uil cc pa cbs bo1 tl-n-3430-01 memorandum for associate area_counsel brooklyn cc sb brk attn patricia a rieger from michael a arner senior technician reviewer branch collection bankruptcy summonses cc pa cbs bo1 subject irm procedural update this responds to your memorandum dated date in accordance with sec_6110 it should not be cited as precedent issue whether sec_6502 overrides the plain wording of sec_6501 which provides that the service’s execution of a return under sec_6020 shall not start the running of the period for assessment and collection conclusion sec_6502 neither conflicts with nor changes the plain wording of sec_6501 background irm procedural update provides that the csed shall be calculated from the date of the taxpayer’s late-filed return showing a smaller tax_liability than the amount assessed under the deficiency procedures discussion sec_6020 provides that a ny return so made the sec_6020 return and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes sec_6501 provides that n otwithstanding the provisions of paragraph of sec_6020 the execution of a return by the secretary pursuant to the authority conferred by such section shall not start the running of the period of limitations on assessment and collection sec_6502 provides that w here the assessment of any_tax imposed by this title has been made within the period of limitation properly applicable thereto such may be collected by levy or by a proceeding in court but only if the levy is made or proceeding begun-within years after the assessment of the tax because we interpret sec_6502 the question has been raised as to whether sec_6502 changes the clear rule in sec_6501 that the service’s execution of a sec_6020 return does not start the running of the collection_period we conclude that sec_6502 does not change the rule in sec_6501 indeed courts have explicitly rejected taxpayers’ arguments that the execution of sec_6020 returns trigger the running of the assessment and collection_period under sec_6502 and have held that sec_6501 prevents the running of these periods e g jensen v i r s u s app lexis 9th cir taylor v i r s u s app lexis 10th cir the determination of assessment_date s is not a matter within our jurisdiction so we have coordinated related assessment questions with branch of apjp and we will issuing further guidance on the actual calculation of the csed please call if you have any further questions
